Citation Nr: 0109818	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-09 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to January 15, 1997, 
for a total rating based upon individual unemployability due 
to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which granted a TDIU, effective on 
July 7, 1997.  During the course of this appeal the RO 
amended the effective date to January 15, 1997.


REMAND

In May 2000 the veteran perfected an appeal of the RO's March 
1998 rating decision granting a TDIU, effective on July 7, 
1997.  In November 2000 the RO notified the veteran that it 
had certified the appeal and was transferring the claims file 
to the Board, and that the veteran had 90 days to submit 
additional evidence.  About two weeks later, also in November 
2000, the veteran provided the Board with a written statement 
and a document of uncertain identity purporting to show that 
he had been unemployed since before the July 7, 1997, TDIU 
effective date assigned by the RO.  This evidence was not 
accompanied with a waiver permitting initial Board review of 
the evidence.  See 38 C.F.R. § 20.1304(c) (2000).  The RO has 
not reevaluated the veteran's claim in light of this new 
evidence or addressed the new evidence in a supplemental 
statement of the case because the evidence was submitted 
directly to the Board.

A veteran is entitled to RO consideration of additional 
evidence submitted to the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waive 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2000).  Because the RO did not consider 
evidence timely submitted after appeal certification and 
because neither the veteran nor his lawyer waived RO 
consideration of this evidence, the Board is constrained to 
REMAND this appeal so the RO can cure the procedural defect.

In consideration of the foregoing, the Board finds that 
further development of the case is necessary to provide the 
veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO should review the claim on the 
basis of all of the evidence, including 
the evidence provided directly to the 
Board in November 2000.  If the RO does 
not grant the benefit sought the RO must 
so notify the veteran and his attorney 
and provide a supplemental statement of 
the case and a reasonable response period 
before returning the record to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




